EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .\
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Spark on May 2, 2022.

The application has been amended as follows: 

1. (Currently Amended) A mouth guard, comprising: 
a tray configured to encompass at least anterior teeth of a maxillary arch; wherein the tray includes a single pair of protrusions extending away from the tray, each protrusion configured to generally overlie a portion of each of at least [one] two anterior teeth of the maxillary arch; whereby the protrusions are configured to engage at least one tooth of a mandibular arch; and whereby damage to the at least anterior teeth of the maxillary arch is reduced or prevented.


5. (Currently Amended) A mouth guard, comprising:
a tray configured to encompass at least anterior teeth of a mandibular arch; wherein the tray includes a single pair of protrusions extending away from the tray, each protrusion configured to generally overlie a portion of each of at least [one] two anterior teeth of the mandibular arch; whereby the protrusions are configured to engage at least one tooth a maxillary arch; and whereby damage to the at least anterior teeth of the mandibular arch is reduced or prevented.
The following is an examiner’s statement of reasons for allowance: The closet prior art it that of KR 20180116089 (A) to Moon.  Moon however fails to teach or fairly suggest alone or in combination, a mouth guard comprising a tray, “wherein the tray includes a single pair of protrusions extending away from the tray, each protrusion configured to generally overlie a portion of each of at least two anterior teeth of the maxillary arch”, in combination with the other recited features of claim 1.
Moon also fails to teach or fairly suggest to one alone or in combination, a mouth guard comprising a tray, “wherein the tray includes a single pair of protrusions extending away from the tray, each protrusion configured to generally overlie a portion of each of at least two anterior teeth of the mandibular arch”, in combination with the other recited features of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786